IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MARTIN JACKSON,
Plaintiff, : Case No. 3:18-cv-251
vs. : JUDGE WALTER H. RICE
COMMISSIONER OF SOCIAL SECURITY, :

Defendant.

 

DECISION AND ENTRY ADOPTING REPORT AND RECOMMENDATIONS
OF UNITED STATES MAGISTRATE JUDGE (DOC. #11); OVERRULING
PLAINTIFF’S OBJECTIONS THERETO (DOC. #12); JUDGMENT TO BE
ENTERED IN FAVOR OF DEFENDANT AND AGAINST PLAINTIFF,
AFFIRMING COMMISSIONER'S DECISION THAT PLAINTIFF WAS NOT
DISABLED AND, THEREFORE, NOT ENTITLED TO BENEFITS UNDER THE
SOCIAL SECURITY ACT; TERMINATION ENTRY

 

Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) to review a
decision of the Defendant Commissioner denying Plaintiff's application for Social
Security disability benefits. On September 4, 2019, the United States Magistrate
Judge filed a Report and Recommendations (Doc. #11), recommending that the
Commissioner’s decision that Plaintiff was not disabled and, therefore, not entitled
to benefits under the Social Security Act be affirmed. Plaintiff has filed Objections

to the Report and Recommendations, Doc. #12, and Defendant has filed a

Response, Doc. #13.
In reviewing the Commissioner’s decision, the Magistrate Judge's task Is to
determine if that decision is supported by "substantial evidence." 42 U.S.C.
§ 405(g). Under 28 U.S.C. § 636(b)(1)(C), this Court, upon objections being made
to the Magistrate Judge’s Report and Recommendations, is required to make a de
novo review of those recommendations of the report to which objection is made.
This de novo review, in turn, requires this Court to re-examine all the relevant
evidence, previously reviewed by the Magistrate Judge, to determine whether the
findings “are supported by substantial evidence.” Valley v. Comm’r of Sac. Sec.,
427 F.3d 388, 390 (6th Cir. 2005). This Court’s sole function is to determine
whether the record as a whole contains substantial evidence to support the
Commissioner’s decision. The Commissioner's findings must be affirmed if they are
supported by “such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Aichardson v. Perales, 402 U.S. 389, 401, 91
S.Ct. 1420, 28 L.Ed.2d 842 (1971) (quoting Consol, Edison Co. v. N.L.R.B., 305
U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed.2d 126 (1938). “Substantial evidence
means more than a mere scintilla, but only so much as would be required to prevent
a directed verdict.” Foster v. Bowen, 853 F.2d 483, 486 (6th Cir. 1988). To be
substantial, the evidence “must do more than create a suspicion of the existence of
the fact to be established. . . . [I]t must be enough to justify, if the trial were to a
jury, a refusal to direct a verdict when the conclusion sought to be drawn from it is
one of fact for the jury.” LeMaster v. Sec’y of Health & Human Servs., 802 F.2d

2
839, 840 (6th Cir. 1986) (quoting N.L.A.B. v. Columbian Enameling and Stamping
Co., 306 U.S. 292, 300, 59 S.Ct. 501, 83 L.Ed. 660 (1939)).

In determining “whether there is substantial evidence in the record... we
review the evidence in the record taken as a whole.” Wilcox v. Sullivan, 917 F.2d
272, 276-77 (6th Cir. 1980) (citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir.
1980)). However, the Court “may not try the case de novo[;] nor resolve conflicts
in evidencel;] nor decide questions of credibility. Jordan v. Comm’r of Soc. Sec.,
548 F.3d 417, 422 (6th Cir. 2008) (quoting Garner v. Heckler, 745 F.2d 383, 387
(6th Cir. 1984)). “The findings of the Commissioner are not subject to reversal
merely because there exists in the record substantial evidence to support a different
conclusion.” Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Rather, if the
Commissioner’s decision “is supported by substantial evidence, then we must affirm
the [Commissioner's] decision[,] even though as triers of fact we might have arrived
at a different result.” E/kins v. Sec’y of Health and Human Servs., 658 F.2d 437,
439 (6th Cir. 1981) (citing Moore v. Califano, 633 F.3d 727, 729 (6th Cir. 1980)).

In this case, Plaintiff suffers from a seizure disorder, dislocation of left ring
finger with residuals of multiple surgeries, right index finger trauma, anxiety,
depression and alcohol abuse. Doc. #6-2, PagelD##48-49. The ALJ found that he
had the residual functional capacity to perform light work with certain restrictions,
including “no more than occasional handling and fingering using the left upper
extremity” and “no more than frequent handling and fingering using the right upper

3
extremity.” /d. at PagelD##55-56. “Light work involves lifting no more than 20
pounds at a time with frequent lifting or carrying of objects weighing up to 10
pounds.” 20C.F.R. § 416.967(b).

If well-supported and not inconsistent with the other substantial evidence in
the case record, a treating physician's opinion concerning the nature and severity of
the claimant's impairments must be given controlling weight. LaAiccia v. Comm’r
of Soc. Sec., 549 F. App’x 377, 384 (6th Cir. 2013). If the ALJ does not afford a
treating source's opinion controlling weight, the ALJ must “must apply certain
factors—namely, the length of the treatment relationship and the frequency of
examination, the nature and extent of the treatment relationship, supportability of
the opinion, consistency of the opinion with the record as a whole, and the
specialization of the treating source—in determining what weight to give the
opinion.” /d. at 385 (quoting Wilson v. Comm'r of Soc. Sec., 378 F.3d 541, 544
(6th Cir. 2004)). The ALJ must give “good reasons” for rejecting the opinion of a
treating source. /d.

Dr. Michael Rymer performed multiple surgeries on Plaintiff's left ring finger.
Plaintiff reports continued constant pain and some swelling, but motion and
stiffness improved following the last surgery. Plaintiff also sought treatment from
Dr. Rymer after Plaintiff slammed his right index finger in a car door. That finger
was not broken or dislocated, but Plaintiff did suffer a laceration and some bruising.
Dr. Rymer noted that the wound had healed and that Plaintiff had improved joint

4
stiffness, intact sensation and tendon functioning. Nevertheless, Plaintiff maintains
that he still suffers from pain in that finger. Dr. Rymer opined that Plaintiff should
be limited to lifting 10 pounds occasionally and O pounds frequently, and should be
limited to occasional gross and fine manipulation bilaterally.

The ALJ gave Dr. Rymer’s opinion partial weight. Given the documented
severity of Plaintiff's left ring finger injury, the ALJ gave significant weight to Dr.
Rymer’s opinion that Plaintiff should be limited to occasional use of the left hand for
fine and gross manipulation. Doc. #6-2, PagelD#62. However, because Dr.
Rymer’s opinion was issued shortly after Plaintiff slammed his right index finger in
the car door, and because records show that the finger healed without surgery or
other significant intervention, the ALJ found that a restriction of frequent fingering
and handling with the right hand was appropriate.

The ALJ found that Dr. Rymer’s opinion that Plaintiff should be limited to
lifting 10 pounds occasionally was not supported by the record. Again, the ALJ
noted that this opinion was issued shortly after Plaintiff injured his right index finger.
The 10-pound restriction may have been appropriate at that time; however, the ALJ
concluded that the “record simply does not document ongoing or additional
objective or clinical findings consistent with significant limitations on the claimant's
ability to lift and carry objects within the light exertional range.” Doc. #6-2,
PagelD#62. The ALJ noted that “Dr. Rymer’s records do not document
observations of decreased or limited grip strength or ability and the claimant has not

5
complained of dropping things to Dr. Rymer.” /d. at PagelD#59. He further noted
that “the record documents no muscle weakness or neurological symptoms that
would reduce further the ability to perform the basic exertional requirement of light
work and the claimant did not complain of significant difficulty lifting objects.”

Doc. #6-2, PagelD#57. The ALJ therefore refused to adopt Dr. Rymer’s opinion
regarding the lifting restriction.

Dr. Roetker, who conducted two assessments of Plaintiff, opined that Plaintiff
should be limited to lifting and carrying up to 5 pounds occasionally and frequently.
Again, the ALJ found that this opinion was not supported by the record. He found
that Plaintiff's finger impairments “would not prevent the ability to lift and carry up
to 20 pounds occasionally.” /d. at PagelD#61. Dr. Roetker also opined that
Plaintiff experienced a moderate impairment in handling. The ALJ found that the
limitation of occasional fingering and handling with the left arm and frequent
fingering and handling with the right arm were consistent with Dr. Roetker’s opinion
and adequately accounted for in the restriction. /d. The ALJ rejected Dr.
Roetker’s opinion that Plaintiff was unemployable.

The Magistrate Judge rejected Plaintiff's arguments that: (1) the ALJ erred in
weighing his treating physicians’ opinions; and (2) no medical opinion reasonably
supports the ALJ’s appraisal of his lifting ability. She found that the ALJ
adequately explained his reasons for rejecting Dr. Rymer’s opinion that Plaintiff can
lift and carry ten pounds only occasionally and Dr. Roetker’s opinion that Plaintiff

6
can lift no more than five pounds. With respect to Plaintiff's argument that no
medical opinion supports the ALJ’s findings concerning his ability to lift and carry
objects, the Magistrate Judge found that the ALJ's RFC assessment was based on
all of the relevant evidence in the case record and that the ALJ reasonably
concluded that Plaintiff was capable of performing light work. The Magistrate
Judge also found that the ALJ’s failure to address Dr. Rymer’s opinion that Plaintiff
would be off task more than 15% of the day and would be absent more than twice
a month was harmless error because Dr. Rymer provided no support for this opinion.

Plaintiff raises several Objections to the Report and Recommendations. He
first argues that it is incongruous for the ALJ to reject Dr. Rymer’s opinion on the
basis that the right index finger injury is purportedly healed, yet include that injury in
the limitations assigned for the entire period of disability. He maintains that this
incongruity should be resolved via a remand.

The Court OVERRULES this Objection. The alleged incongruity is largely
irrelevant. The ALJ gave good reasons for rejecting Dr. Rymer’s 10-pound lifting
restrictions. He found that, although the 10-pound restriction may have been valid
when Dr. Rymer issued his opinion, shortly after Plaintiff injured his right index
finger, there was no evidence in the record to support the continued need for this
10-pound restriction. Dr. Rymer noted that the injury had healed appropriately.

The ALJ acknowledged, however, that Plaintiff continued to complain of pain in that
finger that somewhat reduced his ability to lift and carry, and to finger and handle
objects. The RFC findings of ALJ reflects that acknowledgment.

Plaintiff next objects to the Magistrate Judge’s opinion that the ALJ's failure
to address Dr. Rymer’s opinions about Plaintiff’s ability to stay on task and meet
attendance requirements was harmless error. Plaintiff maintains that Dr. Rymer’s
opinion does not appear to be contradicted by other medical opinions of record. To
the extent that Dr. Rymer failed to adequately explain the basis for his opinion,
Plaintiff argues that the ALJ should have sought clarification instead of ignoring it.

The Court OVERRULES this Objection also. As the Magistrate Judge noted,
given the detailed discussion of other portions of Dr. Rymer’s opinion, the ALJ
should not be penalized for failing to discuss this portion of the opinion, given that it
is completely unsupported and speculative. Doc. #11, PagelD#2067 (citing
McGrew v. Berryhill, No. 3:16-cv-220, 2017 WL 4324765, at *8 (S.D. Ohio Sept.
29, 2017)).

Plaintiff also objects to the Magistrate Judge’s findings concerning Dr.
Roetker’s opinion that Plaintiff cannot lift more than five pounds. The ALJ found
that the record did not support this limitation; the Magistrate Judge found no error.
The ALJ noted that Plaintiff had “no impairment of motor deficit in the upper or
lower extremities.” He acknowledged that Plaintiff had a history of bilateral finger
trauma, but found that this would not prevent his ability to lift and carry 20 pounds
occasionally in light of otherwise normal findings. Doc. #6-2, PagelD#61. Plaintiff

8
argues that Dr. Roetker’s opinion must be considered in the context of her treatment
notes that reflect that she had observed Plaintiff's hand deformity and referred him
to Dr. Rymer.

Plaintiff's Objection is OVERRULED. The ALJ adequately explained why he
rejected Dr. Roetker’s opinion that Plaintiff cannot lift more than five pounds. The
fact that Dr. Roetker had observed Plaintiff's condition and referred him to a hand
surgeon does not negate the fact that there is no support in the record for a 5-
pound lifting restriction.

Finally, Plaintiff claims that the ALJ assumed the role of medical expert and
made unsupported findings regarding Plaintiff's specific lifting ability. Plaintiff
notes that all agree that Plaintiff's ability to lift and carry objects is impaired; they
simply disagree on the extent of the necessary restriction. According to Plaintiff,
the ALJ’s finding that Plaintiff was capable of lifting 20 pounds occasionally is
untethered from any medical opinions in the record. Dr. Rymer and Dr. Roetker
each opined that Plaintiff could lift less than half of that, and neither the state
agency reviewers nor consultative examiner Dr. Oza considered Plaintiff's finger
injuries. Plaintiff maintains that the Magistrate Judge erred in rejecting his
argument on this issue.

The Court OVERRULES this Objection. The ALJ adequately explained why
he was rejecting the 5- and 10-pound lifting restrictions suggested by Dr. Roetker
and Dr. Rymer. Dr. Rymer’s opinion was issued shortly after Plaintiff injured his

9
right index finger, but nothing in the record supported a continued need for that
restriction. The ALJ noted that Plaintiff “did not complain of significant difficulty
lifting objects” and the record does not indicate that he would be unable to “perform
the basic exertional requirement of light work.” Doc. #6-2, PagelD#57. There is
no documentation of grip strength weakness and Plaintiff did not complain to his
doctors about dropping things. /d. at PagelD#59. The ALJ concluded that “[t]he
record simply does not document ongoing or additional objective or clinical findings
consistent with significant limitations on the claimant’s ability to lift and carry
objects within the light exertional range.” /d. at PagelD#62.

In the Court's view, the ALJ’s RFC assessment is supported by substantial
evidence. He gave good reasons for rejecting the opinions of the treating
physicians with respect to Plaintiff’s ability to lift and carry. The Magistrate Judge
properly concluded that, after reviewing all of the evidence in the record, including
medical and non-medical evidence, the ALJ reasonably concluded that Plaintiff was
capable of performing light work. As the Magistrate Judge noted, “an ALJ does
not improperly assume the role of a medical expert by assessing the medical and
non-medical evidence before rendering a residual functional capacity finding.” Poe
v. Comm 'r of Soc. Sec., 342 F. App'x 149, 157 (6th Cir. 2009) (citing Ford v.

Comm 'r of Soc. Sec., 114 Fed. App’x 194, 197 (6th Cir. 2004)).

10
Based upon the reasoning and citations of authority set forth in the
Magistrate Judge’s Report and Recommendations (Doc. #11), as well as upon a
thorough de novo review of this Court’s file, including the Administrative Transcript
(Doc. #6), and a thorough review of the applicable law, this Court ADOPTS the
Report and Recommendations, and OVERRULES Plaintiff's Objections thereto (Doc.
#12). The Court concludes that the Commissioner’s decision that Plaintiff was not
disabled and, therefore, not entitled to benefits under the Social Security Act was
supported by substantial evidence.

Judgment shall be entered in favor of the Defendant Commissioner and

against Plaintiff.

The captioned cause is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

September 30, 2019 LS»

WALTER H. RICE, JUDGE
UNITED STATES DISTRICT COURT

1]
